The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.
This application is a continuation of U.S. Application Serial No. 16/254910 and is, therefore, accorded the benefit of the earlier filing date of 23 January 2019.
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 14 January 2022.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 10 January 2022.  These drawings are acceptable.
The specification is objected to, because the “related applications” section (page 1) needs to be updated, to reflect the current status of the cited applications.  Appropriate correction is required in response to this Office action.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the second reference to a motor supported by the housing (line 17) appears to be redundant, and should be deleted.  If this second reference is not redundant, then there is no clear and proper antecedent basis for the motor (line 24; and further in claims 5 and 6).  Also, there is no clear and proper antecedent basis for the suggested operating mode (line 23), since only a suggested operating mode change (emphasis added by Examiner) has previously been provided for.
The remainder of these claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 4-9 of U.S. Patent No. 11,221,611 in view of Chen et al. (US 2016/0187861).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Instant claim 1 is unpatentable over patented claim 1, since it is directed to the same claimed subject matter, except that instant claim 1 -
(a) omits the previously patented claim language “wherein the sensor data includes one or more of motor speed data, motor current data, battery voltage data, and motion data of the power tool” and “the application corresponding to at least one selected from the group of a type of fastener, a type of implement driven by the power tool, and a type of material on which the power tool is working,” and
(b) introduces the claim language generate, using the machine learning control program, a suggested operating mode change based on the output and store the suggested operating mode [change] in the second memory, and control the motor based on … the stored suggested operating mode change.
As per (a), it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to omit these claimed elements from the patented system, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
As per (b), Chen et al. teaches that it was known in the control arts, to utilize a machine learning control program (such as the one provided for in patented claim 1) to suggest operating mode changes for a device and then control operation of the device based upon such suggested operating mode changes (abstract; Fig 3, 330; Fig 5, 530-540; Fig 6).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an operational feature in the patented system, since Chen et al. teaches that it facilitates “efficient and effective adaptive execution mode selection” (para[0005]).
Instant claim 2 is unpatentable over patented claim 1, since it re-introduces the above-noted patented claim language “the application corresponding to at least one selected from the group of a type of fastener, a type of implement driven by the power tool, and a type of material on which the power tool is working.”
Instant claim 3 is unpatentable over patented claim 1.  Examiner takes Official Notice that the use of user interfaces is ubiquitous in the computer arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to provide such an interface in the patented system, to provide any desired information to a user, since such was known to enhance the user-friendliness of computer-controlled systems.
Instant claims 4-9 are unpatentable over patented claims 4-9, since they claim the same respective subject matter.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 13-20 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Jacubasch et al. (EP 1398119).
As per claim 10, Jacubasch et al. teaches the instantly claimed method of operating a power tool (abstract), the method comprising: generating, by a sensor of the power tool, sensor data associated with the power tool (Figs. 1-2, sensors 56-64; para[0019], sensed conditions); receiving, by an electronic controller (Fig. 3, neural network 82; para[0037], neural network 82 operates in conventional way), the sensor data, the electronic controller including a first memory and a first processor configured to execute instructions stored on the first memory (inherent to neural networks); calculating, by the electronic controller, one or more metrics based on the received sensor data (para[0005], generate signal representative of a sensed operating condition (emphasis added by Examiner); para[0006, 0010], sensor signals are processed to recognise patterns and generate probability signals; para[0009], process sensor signals to generate pre-conditioned signals; ); receiving, by a machine learning controller (Fig. 2, neural network 50; Fig. 3, wavelet transformation unit 80; para[0033], first processing stage), the sensor data and the metrics; determining, using a machine learning control program of a machine learning controller (Fig. 2, neural network 50; Fig. 3, wavelet transformation unit 80; para[0033], first processing stage), an abnormal operating condition of the power tool based on the sensor data and the metrics; generating an output by the machine learning controller, wherein the output includes the determined abnormal operating condition (Fig. 3; para[0037], signals derived from first stage of processing are provided to neural network 82); receiving, by the electronic controller, the output from the machine learning controller (Fig. 3; para[0037], signals derived from first stage of processing are provided to neural network 82); and controlling, by the electronic controller, a motor of the power tool based on the output (Figs. 1-3; para[0022], causes unit 80 to cut power to and brake the motor).  Similarly applies to claims 16, 17 and 19.
As per claim 13, Jacubasch et al. teaches the instantly claimed receiving, by the power tool, feedback regarding the control of the motor based on the output; and providing the sensor data and the feedback to the external system device via the wireless communication device, wherein the machine learning control program update is generated through further training based on the sensor data and the feedback (para[0036], “backpropogation” to adjust neural network).
As per claim 14, Jacubasch et al. teaches the instantly claimed receiving, by the machine learning controller, feedback regarding the control of the motor based on the output; providing, by the machine learning controller, the feedback to the machine learning control program to train the machine learning control program; receiving, by the machine learning controller, further sensor data from the sensor; processing the further sensor data using the machine learning control program trained with the feedback; and generating, using the machine learning control trained with the feedback, a further output based on the further sensor data; and controlling, by the electronic controller, the motor based on the output (para[0036], “backpropogation” to adjust neural network).
As per claims 15 and 18, Jacubasch et al. teaches that the instantly claimed abnormal operating condition includes one or more of an encountered obstacle in a workpiece, a compromised accessory, and a kickback condition (para[0002-0004], bit is stuck/interrupted, dangerous blocking event).
 The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 9 are rejected under 35 U.S.C. §103, as being unpatentable over Jacubasch et al. (EP 1398119) in view of Gaul (US 2017/0232597) and/or Chan et al. (US 2016/0167186), further in view of Chen et al. (US 2016/0187861).
As per claim 1, Jacubasch et al. teaches the instantly claimed power tool (abstract) comprising: a housing (Fig. 1, main housing 2); a motor supported by the housing (Fig. 1, motor 10); one or more sensors supported by the housing (Figs. 1-2, sensors 56-64) and configured to generate sensor data associated with the power tool (para[0019], sensed conditions); a machine learning controller (Fig. 2, neural network 50) including a first processor (Fig. 1, processor 42; Fig. 3, wavelet transformation unit 80; para[0033], first processing stage) and a first memory (inherent to all computer processors), the machine learning controller supported by the housing, coupled to the one or more sensors, and including a machine learning control program (Figs. 1-2; para[0024-0028], wavelet neural network and/or Neuro-Fuzzy neural network), the machine learning controller configured to: receive the sensor data (Figs. 1-3; para[0019, 0028], sensors are connected to central processing unit 42, and sensor signals are input into transformation unit 80), process the sensor data, using the machine learning control program (para[0028], transform received signals; para[0033], first processing stage), generate, using the machine learning control program, an output based on the sensor data (Fig. 3; para[0037], signals derived from first stage of processing are provided to neural network 82) […]; a motor supported by the housing (Fig. 1, motor 10); and an electronic controller (Fig. 3, neural network 82; para[0037], neural network 82 operates in conventional way) including a second processor and a second memory (inherent to neural networks), the electronic controller supported by the housing and connected to the machine learning controller (Figs. 1-3), the electronic controller configured to: receive the output […] from the machine learning controller (Fig. 3; para[0037], signals derived from first stage of processing are provided to neural network 82), […] and control the motor based on the output (Figs. 1-3; para[0022], causes unit 80 to cut power to and brake the motor) […].
However, Jacubasch et al. does not teach the instantly claimed wherein the output includes an indication of a detected application of the power tool.  In this regard, Applicant’s attention is directed to Gaul, which discloses a user interface for configuring a power tool, wherein the power tool includes sensors for detecting “a type of an expansion anchor” (para[0002, 0016]) and performing control operations responsively (claim 5).  In other words, Gaul teaches that it was known in the art to utilize sensors to detect the type of fastener being applied by a power tool (i.e.; detect the application of the power tool/how the power tool is being applied).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include the display of such information in the power tool system of Jacubasch et al. (i.e.; output an indication of a detected application, the application corresponding to the type of fastener, as instantly claimed), since it is well established in the computer arts for the display of relevant information on a user interface to be beneficial to a user and since Gaul teaches that detecting the type of fastener provides setting information for running the power tool (para[0026-0028]).  Similarly applies to claims 2 and 3.
Alternatively, Applicant’s attention is directed to Chan et al., which discloses a power tool having a sensor “configured to acquire data regarding a material property of a workpiece” and performing control operations responsively (abstract; para[0014]).  Chan et al. further teaches that “power tool 100 can determine the accessory type” (Fig. 5; para[0024-0025]) and determine operational conditions therefrom.  In other words, Chan et al. teaches that it was known in the art to utilize sensors to detect the type of material being operated upon and the type of implement being used by a power tool (i.e.; detect the application of the power tool/how the power tool is being applied).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include the display of such information in the power tool system of Jacubasch et al. (i.e.; output an indication of a detected application, the application corresponding to the type of material/implement, as instantly claimed), since it is well established in the computer arts for the display of relevant information on a user interface to be beneficial to a user and since Chan et al. teaches that detecting the type of material provides setting information for running the power tool (abstract; para[0014]), while detecting the type of implement provides the beneficial ability to determine the suitability of the implement (Fig. 4; para[0024-0025]), and further discloses displaying such information to a user (Figs. 4, 8-9).  Similarly applies to claims 2 and 3.
Furthermore, Jacubasch et al. does not teach the instantly claimed generate, using the machine learning control program, a suggested operating mode change based on the output and store the suggested operating mode [change] in the second memory, and control the motor based on … the stored suggested operating mode change.  In this regard, Applicant’s attention is directed to Chen et al., which teaches that it was known in the control arts, to utilize a machine learning control program to suggest operating mode changes for a device and then control operation of the device based upon such suggested operating mode changes (abstract; Fig 3, 330; Fig 5, 530-540; Fig 6).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an operational feature in the computer-controlled system of Jacubasch et al., since Chen et al. teaches that it facilitates “efficient and effective adaptive execution mode selection” (para[0005]).
As per claim 6, Jacubasch et al. further teaches that the machine learning controller is further configured to: receive feedback regarding the control of the motor based on the output, provide the feedback to the machine learning control program to train the machine learning control program, receive further sensor data from the sensor, process the further sensor data, using the machine learning control program trained with the feedback, and generate, using the machine learning control program trained with the feedback, a further output based on the further sensor data (para[0036], “backpropogation” to adjust neural network).
As per claim 9, Jacubasch et al. further teaches that the instantly claimed output indicates to the electronic controller at least one selected from the group of: to change an operational threshold of the power tool, to change to a stored operating mode profile, a condition of at least one selected from the group of the power tool, a fastener being drive by the power tool, an accessory of the power tool, a workpiece on which the power tool is working, a power tool event, a power tool context, an identity of a user of the power tool, a rating of power tool performance, a safety risk level, and a condition of a user of the power tool (para[0037], time frequency representations of input signals, which were provided by the sensors (Figs. 1-2, sensors 56-64)).
 Claims 4 and 5 are rejected under 35 U.S.C. §103, as being unpatentable over Jacubasch et al. (EP 1398119) in view of Gaul (US 2017/0232597) and/or Chan et al. (US 2016/0167186), further in view of Chen et al. (US 2016/0187861), as applied to claim 1 above, further in view of Furui et al. (US 9537335).
As per claim 4, although the combination of Jacubasch et al., Gaul and/or Chan et al., and Chen et al. teaches Applicant’s invention, substantially as instantly claimed, neither Jacubasch et al., Gaul, Chan et al. nor Chen et al. provide for the instantly claimed wireless communication device configured to receive a machine learning control program update wirelessly from an external system device, 87Attorney Docket No. 066042-5720-US02wherein the machine learning control program is an adjustable machine learning control program and the machine learning controller is configured to update the machine learning program based on the machine learning control program update.  In this regard, Applicant’s attention is directed to Furui et al., which discloses a modular power tool system, incorporating wireless communication interfaces, allowing for uploading of information to and downloading of control programs/updates from an external device  (Figs. 1A, 2A, 3A, 4A; col. 2, lines 13-29; col. 3, lines 4-12; col. 4, lines 35-58; col. 10, lines 14-18).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a feature in the combined system of Jacubasch et al., Gaul and/or Chan et al., and Chen et al., since Furui et al. teaches a resultant increased versatility of programming.
As per claim 5, Jacubasch et al. further teaches that the power tool is configured to receive feedback regarding the control of the motor based on the output and to provide the feedback and the sensor data to the external system device via the wireless communication device, and wherein the machine learning control program update is generated by the external system device through further training based on the feedback and the sensor data (para[0036], “backpropogation” to adjust neural network).
Claim 7 is rejected under 35 U.S.C. §103, as being unpatentable over Jacubasch et al. (EP 1398119) in view of Gaul (US 2017/0232597) and/or Chan et al. (US 2016/0167186), further in view of Chen et al. (US 2016/0187861), as applied to claim 1 above, further in view of Nakazawa (US 2017/0090430).
As per claim 7, although the combination of Jacubasch et al., Gaul and/or Chan et al., and Chen et al. teaches Applicant’s invention, substantially as instantly claimed, neither Jacubasch et al., Gaul, Chan et al. nor Chen et al. provide for the instantly claimed machine learning controller is further configured to: receive feedback from another power tool, provide the feedback to the machine learning control program to train the machine learning control program, receive further sensor data from the sensor, process the further sensor data, using the machine learning control program trained with the feedback, and generate, using the machine learning control program trained with the feedback, a further output based on the further sensor data.  In this regard, Applicant’s attention is directed to Nakazawa, which discloses a machine learning system (abstract), wherein training/updating data sets are received from a plurality of machine tools (para[0080]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a feature in the combined system of Jacubasch et al., Gaul and/or Chan et al., and Chen et al., since such a capability would have been understood by one having ordinary skill in the art to increase reliable responsiveness of the system
Claim 8 is rejected under 35 U.S.C. §103, as being unpatentable over Jacubasch et al. (EP 1398119) in view of Gaul (US 2017/0232597) and/or Chan et al. (US 2016/0167186), further in view of Chen et al. (US 2016/0187861), as applied to claim 1 above, further in view of Meier et al. (US 2015/0217449).
 As per claim 8, although the combination of Jacubasch et al., Gaul and/or Chan et al., and Chen et al. teaches Applicant’s invention, substantially as instantly claimed, neither Jacubasch et al., Gaul, Chan et al. nor Chen et al. provide for the instantly claimed machine learning controller is further configured to receive a request to adjust, from user input, at least one selected from the group of a learning rate and a switching rate, and to adjust the at least one selected from the group of the learning rate and the switching rate of the machine learning control program based on the request.  In this regard, Applicant’s attention is directed to Meier et al., which discloses a machine/robot controller utilizing machine learning (abstract; para[0040]), wherein a user adjusts commands enabling a different learning rate (para[0052]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a feature in the combined system of Jacubasch et al., Gaul and/or Chan et al., and Chen et al., since Meier et al. teaches that a learning process would have been sped up (para[0052]). 
Claims 11-13 are rejected under 35 U.S.C. §103, as being unpatentable over Jacubasch et al. (EP 1398119), as applied to claim 10 above, further in view of Furui et al. (US 9537335).
As per claims 11-12, although Jacubasch et al. teaches Applicant’s invention, substantially as instantly claimed, Jacubasch et al. does not provide for the instantly claimed receiving, by the machine learning controller, the machine learning control program from an external system device, wherein the machine learning control program is generated through training based on example sensor data and associated outputs and receiving, by a wireless communication device of the power tool, a machine learning control program update wirelessly from an external system device; and updating, by the machine learning controller, the machine learning program based on the machine learning control program update.  In this regard, Applicant’s attention is directed to Furui et al., which discloses a modular power tool system, incorporating wireless communication interfaces, allowing for uploading of information to and downloading of control programs/updates from an external device  (Figs. 1A, 2A, 3A, 4A; col. 2, lines 13-29; col. 3, lines 4-12; col. 4, lines 35-58; col. 10, lines 14-18).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a feature in the system of Jacubasch et al., since Furui et al. teaches a resultant increased versatility of programming.
As per claim 13, Jacubasch et al. further teaches that the receiving, by the power tool, feedback regarding the control of the motor based on the output; and providing the sensor data and the feedback to the external system device via the wireless communication device, wherein the machine learning control program update is generated through further training based on the sensor data and the feedback (para[0036], “backpropogation” to adjust neural network).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
12/8/22